                   Case 18-11801-LSS            Doc 674        Filed 10/17/18        Page 1 of 2




                                   UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF DELAWARE


    In re:

    J & M SALES, INC..ET AL.                                            Case No: 18-11801 (LSS)

    Debtors                                                             Chapter: 11



         LIMITED OBJECTION TO PROPOSED REVISED ORDER GRANTING ASSUMPTION AND
    ASSIGNMENT OF LEASES OF NON-RESIDENTIAL REAL PROPERTY FROM DEBTORS TO PEGASUS
                  TRUCKING, LLC AND GRANTING RELATED RELIEF (Doc. #673)

TO THE HONORABLE COURT:

             COMES NOW, Almacenes Pitusa, Inc. (“Landlord”), through the undersigned attorney 1 for

the exclusive purposes of prosecuting Landlord’s claim, as authorized by Rule 9010-1(e)(iii), and

most respectfully state and prays as follows:

             1.     Counsel for Debtor filed the Proposed Revised Order Granting Assumption And

Assignment Of Leases Of Non-Residential Real Property From Debtors To Pegasus Trucking, Llc

And Granting Related Relief (Doc. #673).

             2.     At the end of parragraph “5” on page 7 it was proposed that:

                    To the extent that an objection by a landlord to a Real Property Lease
                    cannot be resolved as to the Disputed Cure Amount prior to the Closing
                    Date, unless the parties agree otherwise in writing, a hearing may be
                    scheduled by either party to consider that unresolved objection at the
                    next scheduled omnibus hearing before this Court on no less than seven
                    (7) days’ notice.


             3.     We understood that this Honorable Court ordered in today´s hearing that all cure

objection differences should reconciled between the parties, and that the Court will address the

final amounts of any cure issues which are not resolved, at the next Status Hearing to be held on

November 16, 2018.

1
 - Puerto Rico Bar Number 10201 (1992); U.S. District Court, PR - Bar Number 219405 (2003); U.S. Court of Appeals, 1st.
Circuit - Bar Number 90393 (2003).
               Case 18-11801-LSS          Doc 674          Filed 10/17/18   Page 2 of 2




        4.      In as much as the next Status Conference to be held on November 16, 2018 at 10:00

a.m., will address any unresolved disputed cure amounts, we understand that the above identified

addition is unnecessary, if not possibly leading to confusion, and should be removed from the

Proposed Order.

        WHEREFORE, the Landlord respectfully requests that this Honorable Court modify the

proposed Order to grant this motion as consistent with the foregoing limited objection.

        I HEREBY CERTIFY: That on this same date, I electronically filed the foregoing with the

Clerk of the Bankruptcy Court using the CM/ECF system, which will send notice of this filing to all

parties in interest as per master address list.

        In San Juan, Puerto Rico, this 17th day of October, 2018.

                                                   /s/ Rosendo E. Miranda López
                                                   Rosendo E. Miranda López, Esq.
                                                   U.S.D.C.-PR 219405
                                                   PO Box 192096
                                                   San Juan, PR 00919-2096
                                                   Tel.724-3393 Fax: 723-6774
                                                   r.miranda@rmirandalex.net




                                                  Page 2 of 2
